Citation Nr: 1646733	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-33 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1967.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs ("VA") Regional Office ("RO").

The Veteran initially filed the claim but died in April 2011 during the pendency of this appeal.  The appellant is his surviving spouse.  She has been substituted as the claimant for the purpose of processing this claim to completion.  The law was amended to permit substitution of claims when the original claimant dies during the pendency of the claim or appeal.  38 U.S.C.A. § 5121A (West 2014).  The amendment applies to pending claims on appeal where the death occurred on or after October 10, 2008.  The appellant duly filed a VA Form 21-534 (Application for DIC, Death Pension & Accrued Benefits by Spouse or Child), received by the RO in May 2011, which allows for substitution.  See 38 C.F.R. § 3.1010 (2016).

In November 2014, the appellant testified before the Board at the RO (Travel Board hearing).  A transcript of the hearing is of record.

In February 2015, the Board remanded the claim for further development, to include obtaining a VA opinion to determine whether the Veteran's esophageal cancer was etiologically related to his in-service herbicide exposure, or in the alternative, whether the Veteran suffered from any other cancers that were etiologically related to in-service herbicide exposure.

In April 2016, the Board again remanded the issue, finding that the May 2015 medical opinion, obtained pursuant to the Board's previous February 2015 remand, failed to substantially comply with the Board's prior remand instructions and was therefore inadequate to decide the claim.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers upon the claimant, as a matter of law, the right to compliance with the remand directives); Dyment v. West, 13 Vet. App. 141, 146 - 47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  Additionally, the Board found that the May 2015 medical opinion was provided by a podiatrist, rather than a physician with the requisite expertise to address the Veteran's complicated medical picture regarding the metastatic esophageal cancer that caused his death.  Accordingly, the Board requested that another medical opinion be provided by a different physician with the appropriate expertise to determine whether the Veteran's esophageal cancer was etiologically related to his in-service herbicide exposure, or in the alternative, whether he suffered from any other cancers that were etiologically related to in-service herbicide exposure.  Thus, in May 2016, an oncologist provided a new medical opinion.  Subsequently, the claim was readjudicated in a May 2016 supplemental statement of the case, which continued to deny this claim.  The claim has now returned to the Board.

The appeal was processed electronically using the Veterans Benefits Management System.  Additionally, a review of the Virtual VA electronic case management system reveals additional documents pertinent to the present appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The Veteran's esophageal cancer did not have its onset in-service or within the first post-service year; and his esophageal cancer was not otherwise related to service, to include Agent Orange exposure.

3.  The Veteran did not suffer from any other form of cancer that was etiologically related to in-service herbicide exposure, to include Agent Orange.


CONCLUSION OF LAW

The criteria for entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone, including as due to herbicide exposure, are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

After reviewing the claims file, the Board finds that the Appellant was notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in February 2010, the Veteran was informed of the information and evidence necessary to warrant entitlement to service connection.  She was also advised of the types of evidence VA would assist her in obtaining and his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The letter also notified the Veteran of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.  As noted above, the appellant has been substituted for the Veteran and has had ample opportunity to respond and supplement the record.

In sum, the Appellant has received all essential notice, has had a meaningful opportunity to participate in the development of the claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Furthermore, the Board finds that there has been compliance with the duty to assist, as set forth in the law and regulations.  The Veteran's service treatment records, service personnel records, VA treatment records, private treatment records identified by her, and statements and argument in support of his claim have been associated with the claims file, to the extent obtainable.  The Appellant has not identified any other records or evidence she wished to submit or have VA obtain.  Thus, the Board finds that VA's duty to obtain relevant records on the Appellant's behalf has been satisfied.  See 38 C.F.R. § 3.159(c).  Additionally, and as noted, in February 2015 and again in April 2016, the Board sought the opinion of a medical expert.  38 U.S.C.A. § 7109(a); 38 C.F.R. § 20.901(d).  Taken together, the medical opinions of record are adequate to decide this claim, as the reports are based on a review of the Veteran's claims file and reported history, describe the current clinical findings in sufficient detail so that the Board's review is a fully informed one, and adduce an opinion with a sufficient supporting explanation that enables the Board to make a fully informed decision on these claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Sickels v. Shinseki, 643 F.3d 1362, 1365 - 66 (Fed. Cir. 2011); Rizzo v. Shinseki, 580 F.3d 1288, 1290 - 91 (Fed. Cir. 2009); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  Moreover, to the extent that any of the previous opinions were not sufficient, any deficiency has since been cured by the May 2016 medical opinion.  Accordingly, VA's duty to assist has been met.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Barr, 21 Vet. App. at 312.  Therefore, in light of the foregoing, the Board also finds that there was substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146 - 47 (1999).

Finally, the Appellant testified at a Board hearing in November 2014.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the Appellant nor her representative have alleged any deficiency in the conducting of the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See id.  Accordingly, the Board finds that the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76, 80 (2012).

Therefore, in light of the above, the Appellant has had a meaningful opportunity to participate in the processing of his claim, and there is no prejudicial error with regards to VA's duties to notify and assist.  See Sanders, 556 U.S. at 410; Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  Law & Regulation

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

A veteran is presumed exposed to herbicide agents, including Agent Orange, if he or she had active military, naval, or air service in the Republic of Vietnam from January 9, 1962 to May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  If a veteran was exposed to Agent Orange during active service, service connection is presumed for the following disorders: AL amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease, Ischemic Heart Disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina; All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; Early-onset peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).

If a veteran was exposed to a herbicide agent, to include Agent Orange, during active military, naval or air service and has contracted one of the above-mentioned enumerated diseases to a degree of 10 percent or more at any time after service (except for chloracne and early-onset peripheral neuropathy, which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(e).

The Agent Orange Act of 1991 requires that when the VA Secretary determines that a presumption of service connection based on herbicide exposure is not warranted for health outcomes, he must publish a notice of that determination, including an explanation of the scientific basis for the decision.  The Secretary's determination must be based on consideration of reports of the National Academy of Sciences ("NAS") and all other sound medical and scientific information and analysis available to the Secretary.  38 U.S.C.A. § 1116(b) and (c).  In September 2011, NAS issued Veterans and Agent Orange: Update 2010 (Update 10).  Based on Update 10 and prior NAS reports, the Secretary determined that a presumption of service connection, based on exposure to herbicides in the Republic of Vietnam is not warranted for a list of health outcomes, to include, renal cancer (kidney and renal pelvis), cancers of the pleur, mediastinum, and other unspecified sites within respiratory system and intrathoracic organs.

Alternatively, service connection can be established on a direct basis by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  See Combee v. Brown, 34 F.3d 1039, 1043 - 44 (Fed. Cir. 1994).  In order to establish service connection for the claimed disorder under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to herbicide agents, but must also determine whether the disability was otherwise the result of active service.  See Combee, 34 F.3d at 1039.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1); Gonzales v. West, 218 F.3d 1378, 1380 - 81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Analysis

The appellant contends that service connection is warranted for the Veteran's esophageal cancer and/or other forms of cancer as a result of his exposure to Agent Orange in Vietnam during his active service.  See, e.g. November 2009 Statement in Support of Claim (VA Form 21-4138); see also September 2013 Statement in Support of Claim (VA Form 2-4138).  The Veteran's DD-214 indicates that the Veteran received the Vietnam Service Medal and the Vietnam Campaign Medal and accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The record also indicates that in August 2009, the Veteran was diagnosed with esophageal adenocarcinoma ("esophageal cancer").  See August 2009 VA Physician's Note.  However, this condition is not listed as a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  In this regard, VA specifically set forth which cancers were associated with Agent Orange and other herbicide exposures, and in doing so, did not include esophageal cancer.  Rather, the 2006 NAS Institute of Medicine studies were found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange.  In July 2007, NAS issued an update.  With respect to esophageal cancer, NAS found that no new data had emerged to alter the conclusion that the cumulative evidence of an association between esophageal cancer and Agent Orange is inadequate or insufficient.  See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  Thus, VA has limited the respiratory cancers to those areas that it specifically listed under 38 C.F.R. § 3.309(e), not including esophageal cancer.  Accordingly, entitlement to service connection on a presumptive basis is not warranted.

Notwithstanding the Board's finding that service connection for esophageal adenocarcinoma is not warranted under 38 C.F.R. § 3.309(e), the Board is also obligated to consider service connection without reference to the provisions pertaining to exposure to herbicide agents.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee, 34 F.3d at 1039, determined that the regulations governing presumptive service connection do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will evaluate the  claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043 - 1044; see also 38 C.F.R. § 3.303(d) (2016).

The evidence indicates that the Veteran was diagnosed with esophageal cancer in August 2009; therefore, a current disability has been established.  See August 2009 VA Physician's Note.  With respect to in-service incurrence, the appellant does not contend, nor does the evidence of record suggest, that the Veteran suffered a disorder pertaining to his esophagus or lymph nodes during service.  Therefore, esophageal cancer was not manifest during his active service.  See 38 C.F.R. § 3.303(b).

In a July 2014 letter, Dr. R.L., Chief Medical Oncology at Cancer Treatment Centers of America at Midwestern Regional Medical Center, observed that the Veteran's "exposure to Agent Orange could have contributed to the development of his espophageal cancer," without providing any rationale for his conclusion.  See Veteran's July 2014 Correspondence.  The Board noted that this opinion fails to meet the required evidentiary standard because "could" is too speculative upon which to base a grant of service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (stating that medical opinions that are too speculative, general ,or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127 - 28 (1998) (stating that a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (finding that a doctor's statement framed in terms such as "could have been" is not probative).

Pursuant to the Board's February 2015 remand instructions, a subsequent medical opinion was obtained in May 2015.  The medical opinion, provided by a VA podiatrist ("VA examiner"), concluded that it is at least as likely as not that the Veteran's death from esophageal cancer was related to and caused by human papillomavirus ("HPV").  The medical opinion also concluded that it is less likely than not the esophageal cancer is etiologically related to the Veteran's active service because the active duty and presumptive period medical notes were also negative for any clinical signs of HPV infection while in service.  According to the VA examiner, the Veteran's revised death certificate "indicated the immediate cause of death was esophageal cancer (21 months) and consequences due to right parotid nodule consistent with esophageal cancer invading skeletal muscle, paraesophageal nodules, gastrohepatonodules, adrenal nodules, subcarinal node and retroesophageal nodes."  The VA examiner noted that many malignant lymph nodes were visualized in the area, therefore demonstrating [widespread] metastatic disease of the lymphatic system.  Accordingly, the VA examiner found that the "pathology was consistent with poorly differentiated adenocarcinoma of the distal esophagus with mediastinal and gastrohepatic node metastasis."

 The VA examiner relied on various sources to support the rationale for the conclusion that the Veteran's death and esophageal cancer was the result of HPV, instead of Agent Orange.  First, the VA examiner pointed out that current medical literature, IOM and VA updated training and fast letters were silent on an Agent Orange etiology for the development of distal esophagus with adenocarcinoma, poorly differentiated mid esophagus with adenocarcinoma, poorly differentiated and separated fragment of non-neoplastic squamous mucosa and proximal esophagus with adenocarcinoma, poorly differentiated, undermining inflamed squamous mucosa.  The VA examiner added that current research and the review process of the health effects in Vietnam Veterans and exposure to herbicides were also silent for a relationship of Agent Orange exposure and adenocarcinoma and/or squamous cell carcinoma of the esophagus.

Thereafter, the VA examiner noted that the Veteran had a past smoking history of 1 pack per day ("ppd") for forty-five years.  However, citing current medical treatise, the VA examiner explained that "'the substantial decrease in oral cavity and laryngeal cancer rates, observed in the US and other countries, is likely due to changes in cigarette smoking patterns, whereas the increase in oropharyngeal cancer rates may reflect changes in behaviors that increase exposure to . . . HPV."  See May 2016 Medical Opinion (citing Michaud, D.S. et al, "High-risk HPV Types and Head and Neck Cancer", Int. J. Cancer. 2014 Feb. 26).  Moreover, the VA examiner found that "'HPV16 has been strongly implicated in oropharyngeal carcinogenesis and head and neck squamous cell carcinomas,' as well as HPV 18, 33, and 52."  See id.  Additionally, the VA examiner cited 2012 National Academies of the Sciences Update to Agent Orange, Chapter 8: Cancer, for the proposition that HPV is an important risk factor for squamous cell carcinoma of the head and neck ("oropharynx").  Nonetheless, the VA examiner failed to indicate when or if the Veteran had been diagnosed with HPV, and in particular, what applicable strands of HPV.  Crucially, there was nothing in the Veteran's treatment records to indicate that the Veteran was ever diagnosed with HPV.  Therefore, the Board found the VA examiner's opinion that the Veteran's metastatic esophageal cancer was the result of HPV to be of limited probative value.  See April 2016 Board Remand.  

Therefore, further medical comment was obtained in May 2016.  In this regard, a VA oncologist reviewed the Veteran's claims file and the pertinent medical and lay evidence of record and concluded that it is less likely than not that the Veteran's esophageal cancer is etiologically related to his exposure to Agent Orange.  The VA oncologist further concluded that it is less likely than not that the Veteran's esophageal cancer is otherwise etiologically related to his active duty service.  In support of his determination, the VA oncologist noted the following: (1) the Veteran died of metastatic esophageal cancer; (2) the Veteran had a significant history of tobacco abuse, smoking 1 ppd for greater than 45 years; (3) the revised death certificate indicated the immediate cause of death was esophageal cancer and consequences due to right parotid nodule consistent with esophageal cancer invading skeletal muscle, paraesophageal nodules, gastrohepatonodules, adrenal nodules, subcarinal node and retroesophageal nodes; (4) pathology was consistent with poorly differentiated adenocarcinoma of the distal esophagus with mediastinal and gastrohepatic node metastasis; and that (5) current VA literature is silent as to a medical nexus between Agent Orange exposure and the development of adenocarcinoma and/or squamous cell carcinoma of the esophagus.  

As to the etiology of the Veteran's terminal esophageal cancer, the VA oncologist expressly indicated that the Veteran's treatment records are silent for HPV infections.  However, the VA oncologist highlighted the Veteran's significant history of tobacco use, as indicated above.  Citing "Epidemiology, Pathobiology and Clinical Manifestations of Esophageal Cancer" by Michael K. Gibson, MD, PhD, FACP, the VA oncologist explained that "'[i]n the United States, an estimated 16,910 cases of esophageal cancer will be diagnosed each year and 15,690 deaths are expected from the disease."  Moreover, "'[w]orld[wide], an estimated 455,800 new esophageal cancer cases and 400,200 deaths occurred in 2012.'"  The VA oncologist also explained that cigarette smoking is a major risk factor for esophageal squamous-cell carcinoma in the United States.  Additionally, the VA oncologist stated that the Veteran's service treatment records were silent for other epidemiological causes of esophageal cancer.  In making this determination, the VA oncologist reviewed all available medical records and considered the Veteran's medical history.  Accordingly, the Board affords significant probative weight to the opinion of the VA oncologist offered in May 2016.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board also notes that the appellant submitted evidence of additional cancer diagnoses, to alternatively assert that the Veteran had many more cancers throughout his body that were caused by his in-service herbicide exposure.  See, e.g., August 2012 Veteran's Correspondence.  The evidence consisted of  an unsigned letter apparently drafted by a VA nurse suggesting that the Veteran had cancer in various areas of his body.  However, the more probative evidence in the May 2016 medical opinion indicates that the Veteran's primary diagnosis was esophageal cancer.  Specifically, the VA oncologist concluded that it is less likely than not that the Veteran suffered from any other cancer, specifically any form of cancer enumerated under 38 C.F.R. § 3.309(e), such as, Hodgkin's disease; a chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Multiple myeloma; Non-Hodgkin's lymphoma; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Rather, the VA oncologist noted that "PET scan performed [in] September [ ] 2009 showed a distal mass of the esophagus with mediastinal adiopathy[.]  CT scan showed [metastatic] diseases consistent with gastrohepatic, gastroduodenal and periceliac adenopanties.  The cellular histology was consistent with poorly differentiated adenocarcinoma."  The VA oncologist further noted that "[s]urgical, pathology and radiology reports were consistent with the diagnosis of [widespread] metastatic esophageal adenocarcinoma with [widespread] meatastatic disease."

Additionally, there is no evidence of malignant tumor shown in service.  To determine that a chronic disease was shown in service, the disease identity must be established.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No examiner at the time, or since, has established that there was a finding sufficient to establish malignant tumor.  In sum, characteristic manifestations sufficient to identify the disease (malignant tumors) entity were not noted.  Additionally, there is no assertion of continuity of or evidence of malignant tumor within one year of separation from service.  Thus, service connection cannot be awarded on this presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307,  3.309.

 Accordingly, the claim of entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone, including as due to herbicide exposure, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53 - 56 (1990).


ORDER

Entitlement to service connection for malignant neoplasms of the digestive system, exclusive of skin growths, claimed as esophageal carcinoma with metastasis to the lymph nodes and bone, including as due to herbicide exposure, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


